           Case 1:19-cv-03420-LGS Document 69 Filed 08/07/20 Page 1 of 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 CLINTON GREEN NORTH, LLC, et al.,                            :
                                                              :
                                              Plaintiffs, :        19 Civ. 3420 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 MERCHANTS MUTUAL INS. CO., et al.,                           :
                                                              :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        The Court has been informed that Plaintiffs and Defendant Merchants Mutual Insurance

Company (“Defendant Merchants”) have reached a resolution in this case (see Dkt. No. 68).

Accordingly, it is hereby ORDERED that this action is dismissed just as to Defendant

Merchants, without costs and without prejudice to restoring the action to the Court’s calendar

provided the application to restore the action is made within thirty (30) days of this Order. Any

application made by the parties with respect to Defendant Merchants to reopen filed after thirty

(30) days from the date of this Order may be denied solely on that basis. Any pending motions

involving Defendant Merchants are DISMISSED as moot, and all conferences involving

Defendant Merchants are CANCELED. It is further

        ORDERED that Plaintiffs shall file the stipulation of dismissal (see Dkt. No. 68) as soon

as practicable, but no later than August 14, 2020. It is further

        ORDERED that this action shall remain stayed pending the resolution of the related

personal injury action, Kiss v. Clinton Green North, LLC et al. (17 Civ. 10029). The parties shall

file a joint letter one week after a resolution is reached in 17 Civ. 10029, with proposed next

steps for how this action should proceed.

Dated: August 7, 2020
       New York, New York
